Opinion filed April 29, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-09-00343-CV
                                          __________

                                  RAY B. SMITH, Appellant

                                                V.

   ELECTROMEDICAL PRODUCTS INTERNATIONAL, INC., Appellee


                               On Appeal from the 29th District Court

                                     Palo Pinto County, Texas

                                   Trial Court Cause No. C-39569


                               MEMORANDUM OPINION
       Ray B. Smith, Ph.D. has filed this direct appeal from the trial court’s final order and
judgment of contempt. Electromedical Products International, Inc. (EPII) has filed a motion to
dismiss this appeal for lack of jurisdiction. A court of appeals lacks jurisdiction to review a
contempt order by direct appeal. Tex. Animal Health Comm’n v. Nunley, 647 S.W.2d 951, 952
(Tex. 1983); Tracy v. Tracy, 219 S.W.3d 527, 530 (Tex. App.—Dallas 2007, no pet.). Contempt
orders that involve imprisonment may be reviewed via a petition for writ of habeas corpus;
contempt orders that do not involve confinement may be reviewed via a petition for writ of
mandamus. In re Long, 984 S.W.2d 623, 625 (Tex. 1999); Tracy, 219 S.W.3d at 530; Adams v.
Bell, 94 S.W.3d 759, 762 (Tex. App.—Eastland 2002, no pet.). Therefore, we lack jurisdiction
to consider this appeal.
          Accordingly, EPII’s motion to dismiss is granted, and the appeal is dismissed.1


                                                                                   PER CURIAM

April 29, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




          1
         After Dr. Smith filed this appeal, he filed in this court a petition for writ of habeas corpus or, in the alternative, for writ
of mandamus challenging the trial court’s final order and judgment of contempt. In our opinion issued today in Cause No. 11-10-
00034-CV, we have conditionally granted Dr. Smith’s petition for writ of mandamus.

                                                                   2